Case 2:19-cv-00225-JRG Document 188 Filed 10/30/20 Page 1 of 4 PageID #: 6684




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 RAMOT AT TEL AVIV UNIVERSITY LTD., No. 2:19-cv-225-JRG

                 Plaintiff,

        vs.                                         JURY TRIAL DEMANDED

 CISCO SYSTEMS, INC.,

                  Defendant.


     NOTICE OF ADDITIONAL ATTACHMENTS TO JOINT PRETRIAL ORDER

       Pursuant to the Eighth Amended Docket Control Order (Dkt. No. 187) and Rule 16 of the

Federal Rules of Civil Procedure, Plaintiff Ramot at Tel Aviv University Ltd. (“Ramot”) and

Defendant Cisco Systems, Inc. (“Cisco”) submit their proposed and final jury instructions, joint

proposed verdict forms and respectfully request that the Court enter this Order.

       Attached as Exhibit G is a copy of the parties’ proposed preliminary jury instructions.

Attached as Exhibit H is a copy of the parties’ proposed final jury instructions. Attached as

Exhibit I is a copy of Ramot’s proposed verdict form. Exhibit J is a copy of Cisco’s proposed

verdict form. These exhibits identify where the parties’ proposals differ and are subject to the

parties’ objections noted within.




                                                1
Case 2:19-cv-00225-JRG Document 188 Filed 10/30/20 Page 2 of 4 PageID #: 6685




Dated: October 29, 2020                  Respectfully Submitted,

 /s/ Denise M. De Mory                    /s/ John R. Gibson

 S. Calvin Capshaw                        Melissa R. Smith
 State Bar No. 03783900                   Texas Bar No. 24001351
 Elizabeth L. DeRieux                     melissa@gillamsmithlaw.com
 State Bar No. 05770585                   GILLAM & SMITH LLP
 CAPSHAW DERIEUX, LLP                     303 S. Washington Ave.
 114 E. Commerce Ave.                     Marshall, TX 75670
 Gladewater, TX 75467                     Tel.: (903) 934-8450
 Telephone: 903-845-5770                  Fax.: (903) 934-9257
 Email: ccapshaw@capshawlaw.com
 Email: ederieux@capshawlaw.com           L. Norwood Jameson (GA Bar No. 003970)
                                          wjameson@duanemorris.com
 Henry C. Bunsow (CA Bar No. 60707)       Matthew C. Gaudet (GA Bar No. 287789)
 Denise De Mory (CA Bar No. 168076)       mcgaudet@duanemorris.com
 Corey Johanningmeier                     Matthew S. Yungwirth (GA Bar No. 783597)
   (CA Bar No. 251297)                    msyungwirth@duanemorris.com
 Christina M. Finn (CA Bar No. 247838)    John R. Gibson (GA Bar No. 454507)
 BUNSOW DE MORY LLP                       jrgibson@duanemorris.com
 701 El Camino Real                       Sajid Saleem (GA Bar No. 382996)
 Redwood City, CA 94063                   SSaleem@duanemorris.com
 Telephone: (650) 351-7248                Jennifer H. Forte (GA Bar No. 940650)
 Facsimile: (415) 426-4744                jhforte@duanemorris.com
 hbunsow@bdiplaw.com                      DUANE MORRIS LLP
 ddemory@bdiplaw.com                      1075 Peachtree Street NE, Suite 2000
 cjohanningmeier@bdiplaw.com              Atlanta, GA 30309
 cfinn@bdiplaw.com                        Tel: (404) 253-6900
                                          Fax: (404) 253-6901
 Attorneys for Plaintiff
 Ramot at Tel Aviv University, Ltd.       Joseph A. Powers (PA Bar No. 84590)
                                          japowers@duanemorris.com
                                          DUANE MORRIS LLP
                                          30 South 17th Street
                                          Philadelphia, PA 19103-4196
                                          Tel.: (215) 979-1842
                                          Fax: (215) 689-3797

                                          Gilbert A. Greene (Texas Bar No. 24045976)
                                          bgreene@duanemorris.com
                                          DUANE MORRIS LLP
                                          Las Cimas IV
                                          900 S. Capital of Texas Hwy., Suite 300
                                          Austin, TX 78746-5435
                                          Tel.: (512) 277-2300

                                           2
Case 2:19-cv-00225-JRG Document 188 Filed 10/30/20 Page 3 of 4 PageID #: 6686




                                    Fax: (512) 519-858

                                    Evan J. Muller (IL Bar No. 6330178)
                                    ejmuller@duanemorris.com
                                    Duane Morris LLP
                                    190 S. LaSalle Street, Suite 3700
                                    Chicago, IL 60603
                                    Tel.: (312) 499-6709
                                    Fax: (312) 277-6534

                                    Andrew L. Perito
                                    DURIE TANGRI LLP
                                    217 Leidesdorff Street
                                    San Francisco, CA 94111
                                    Telephone: 415-362-6666
                                    Facsimile: 415-236-6300
                                    Email: aperito@durietangri.com

                                    Attorneys for Defendant
                                    Cisco Systems, Inc.




                                      3
Case 2:19-cv-00225-JRG Document 188 Filed 10/30/20 Page 4 of 4 PageID #: 6687




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of October, 2020, I caused to be electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to all counsel of record.


                                             /s/ Denise M. De Mory
                                             Denise M. De Mory




                                                4
